DLD-221                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1313
                                       ___________

                               ARTIS C. CARROLL, JR.,
                                                              Appellant

                                             v.

                 JEFFERY D. WRIGHT, IN INDIVIDUAL CAPACITY
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-19-cv-00238)
                      District Judge: Honorable Mark A. Kearney
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    June 27, 2019
        Before: JORDAN, GREENAWAY, JR. and NYGAARD, Circuit Judges

                             (Opinion filed: August 29, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Artis C. Carroll, Jr., appeals the District Court’s sua sponte dismissal of his action

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). We will summarily affirm.

       On February 16, 2018, Carroll was charged with one count of stalking/intent to

cause emotional distress and one count of harassment—communicating repeatedly in

another manner. Dkt. #1 at 27. He was arrested and subsequently committed to the

Lancaster County Prison to await trial after being unable to post bail. Judge Jeffery D.

Wright is currently presiding over Carroll’s state criminal proceedings.

       With his state court case pending, Carroll filed this action, arguing the

Commonwealth did not give him fair notice with regard to the offenses he was charged

with—specifically, the names and the descriptions of the offenses.1 Carroll maintained

that (1) the alleged deficiencies deprived Judge Wright of subject matter jurisdiction over

the charges, (2) he raised these jurisdictional challenges to Judge Wright, and (3) Judge

Wright refused to consider them. Carroll alleged that Judge Wright’s refusal to dismiss

the charges against him and release him from confinement violated several of his

constitutional rights, and he sought $200,000.00 in monetary damages.

       The District Court granted Carroll’s motion to proceed in forma pauperis (IFP),

but sua sponte dismissed the action as legally frivolous pursuant to § 1915(e)(2)(B)(i).

The District Court held that Judge Wright acted within his judicial capacity and

jurisdiction in declining to consider Carroll’s challenges to the sufficiency of the police



1
 Carroll asserted, among other things, that the descriptions in the police criminal
complaint were insufficient, leaving him to “guess” as to what the name of the charges
were. See Compl. at 10–11.

                                              2
criminal complaint and in declining to dismiss all of the charges. Accordingly, the

District Court determined that judicial immunity applied and that there was no basis for

Carroll’s law suit to continue in federal court.

        We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s sua sponte dismissal pursuant to § 1915(e)(2)(B)(i) is de novo. See Mitchell v.

Horn, 318 F.3d 523, 530 (3d Cir. 2003) (citing Tourscher v. McCullough, 184 F.3d 236,

240 (3d Cir. 1999)). Because this appeal does not present a substantial question, we will

summarily affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P.

10.6.

        Carroll’s allegation that Judge Wright was acting in absence of any jurisdiction is

meritless, and, as a consequence, judicial immunity bars Carroll’s claims. Judicial

immunity shields a judicial officer who is performing his or her duties from lawsuits and

judgments for monetary damages. Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam).

There are two exceptions to judicial immunity: “First, a judge is not immune from

liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity.

Second, a judge is not immune for actions, though judicial in nature, taken in the

complete absence of all jurisdiction.” Id. at 11–12 (internal citations omitted).

        Here, nothing in Carroll’s complaint can be read as plausibly alleging that any of

Judge Wright’s actions fall within either exception. Rather, the District Court correctly

noted that Judge Wright’s actions were both judicial in nature and under the jurisdiction

conferred to judges for the courts of common pleas in Pennsylvania. See 42 Pa. Cons.

Stat. § 93l(a). Accordingly, judicial immunity applied. See Mireles, 502 U.S. at 11–12.

                                               3
Furthermore, the District Court did not err in dismissing the complaint without providing

Carroll with an opportunity to amend, because amendment would have been futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       We will summarily affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4;

3d Cir. I.O.P. 10.6. In light of our disposition, Carroll’s motion for emergency relief,

asking us to take summary action vacating and remanding, is denied.




                                             4